DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to request for continued examination (RCE) filed on 3/3/2021. Claims 1-9, 12-19, 21-23 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-9, 12-19, 21-23 are determined to be directed to an abstract idea. 
The claims 1-9, 12-19, 21-23 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
As per Step 1 of the analysis, Claims 1-9 are directed to a method (process); Claims 12-17 are directed to a non-transitory computer readable storage medium (article of manufacture); and claims 18-19, and 21-23 are directed to a system (apparatus); and consequently, claims 1-9, 12-19, 21-23 are directed to one of the four statutory categories of invention.
As per Step 2A-Prong 1 of the analysis, Claims 1, 12, and 18 are directed specifically to the abstract idea of survey management by: generating an organization of survey 
As per Step 2A-Prong 2 of the analysis, while the claims 1-9, 12-19, 21-23 recite, in addition to abstract idea identified above, hardware or software elements, such as a processor, client device, computer device, or memory or database or computer readable 
As per Step 2B of the analysis, while the claims 1-9, 12-19, 21-23 recite hardware or software elements, such as a processor, client device or memory or database or computer readable medium or electronic versions of survey documents (text), these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these additional elements are invoked as a tool to merely perform instructions to apply the abstract idea in a particular technological environment. Mere application of an abstract idea in a particular technological environment does not provide significantly more to an abstract idea (MPEP 2106.05(f) and 2106.05(h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a 


Response to Arguments
Applicant’s arguments filed on 3/3/2021 have been fully considered and found to be unpersuasive and insufficient to overcome all of the rejections from the previous Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claims are directed to a practical application based on a technological improvement. Examiner respectfully disagrees.
Applicant’s claimed invention might improve accuracy of questions presented based on the location and timestamp information. However, this type of improvement does not constitute a technological improvement but rather considered as a business model 
Arguments on rejections under 35 U.S.C. 103:
Rejections under this section have been withdrawn based on applicant’s amendments to the claims. Closest prior art to the invention include Volpe et al (US 2012/0330722), Tryfon (US 2010/0262462), Palombo (US 2013/0268319), and Scaffidi (C. Scaffidi, "An information system to ease the creation and deployment of context-aware, location-based surveys," 2016 11th Iberian Conference on Information Systems and Technologies (CISTI), 15-18 June 2016, pp. 1-7, doi: 10.1109/CISTI.2016.7521560). Note that while Volpe teaches location information including time/timestamp and using time difference between locations to determine if the user is traveling or spending time at a point of interest (para. 0055, 0089, 0099), Volpe does not teach adding a question based on a first timestamp threshold and excluding a question based on a second timestamp threshold. None of the prior art alone or in combination teach(es) the claims as amended by the applicant, wherein the novelty is not in a single limitation but rather in the combination of all limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624